          Case 3:20-cv-02731-VC Document 538 Filed 08/12/20 Page 1 of 6




DAVID L. ANDERSON (CABN 149604)
United States Attorney
SARA WINSLOW (DCBN 457643)
Chief, Civil Division
WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
Assistant United States Attorneys

        450 Golden Gate Avenue, Box 36055
        San Francisco, California 94102-3495
        Telephone: (415) 436-7031
        Facsimile: (415) 436-6748
        wendy.garbers@usdoj.gov
        adrienne.zack@usdoj.gov
        shiwon.choe@usdoj.gov

Attorneys for Federal Defendants

                                 UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA

                                     SAN FRANCISCO DIVISION

ANGEL DE JESUS ZEPEDA RIVAS, et al.,             ) CASE NO. 3:20-cv-02731-VC
                                                 )
        Plaintiffs,                              ) FEDERAL DEFENDANTS’ AUGUST 12, 2020
                                                 ) DAILY REPORT
   v.                                            )
                                                 )
DAVID JENNINGS, et al.,                          )
                                                 )
        Defendants.                              )
                                                 )


        In accordance with the Court’s August 6, 2020 Order Granting Motion For Temporary

Restraining Order, the Federal Defendants hereby submit:



        (i) A roster indicating the name and location within the facility of each detainee at Mesa

            Verde. Attached is a roster that contains this information, along with testing information for
            each detainee.



        (ii) Updates on any tests offered or given to detainees, and the results of those tests. Today,
            there was one additional positive COVID test at Mesa Verde. Henry Morales Sanchez,

FEDERAL DEFENDANTS’ AUGUST 12, 2020 DAILY REPORT
No. 3:20-cv-02731-VC
        Case 3:20-cv-02731-VC Document 538 Filed 08/12/20 Page 2 of 6




         formerly housed in Dorm C, presented with symptoms and tested positive via the Abbott ID

         Now machine. He has since been quarantined in Dorm B.


         Ninety-nine detainees were offered testing yesterday (Dorms A, C, and D), with 70 consents

         and 29 refusals. Defendants understand that class counsel is having telephone calls today to

         encourage the refusals to test. Mesa Verde will then test any refusal who decides to consent.


         Two of the tests administered yesterday were administered via the Abbott ID Now machine,

         as the two individuals presented with medical symptoms. Both of those tests were negative.

         68 were conducted with oropharyngeal swab specimens taken and sent to LabCorp for

         processing. The Declaration of Facility Administrator Nathan Allen indicates that these

         results are expected back in 48-72 hours. (ECF 535 at ¶ 2.)



         Defendants today received unwelcome news regarding the 82 pending COVID tests from

         August 4. These tests were sent to Cardiotropic Labs and results were expected before now.

         Today, Defendants were informed that Cardiotropic has not yet processed the 82 specimens,

         due to a loss of California-licensed staff. Cardiotropic advises that it has sent the August 4

         test samples to a registry service located in Florida. They advise that they expect results in 7-

         10 days. This means that Defendants will likely receive the results from the August 11 tests

         prior to receiving the results from the August 4 tests.



         Defendants plan to quarantine any positive cases in Dorm B, which has been cleared for this

         purpose. (See ECF 527 ¶ 14, Ex. B.) Additionally, Defendants plan to retest the facility

         (except for individuals who have already tested positive and are quarantined) next Tuesday,

         August 18, 2020. (Id.)



      (iii) Updates on tests of employees and the results of those tests. Per The GEO Group, Inc.,
         there is no additional employee test or contact tracing information to report today.



FEDERAL DEFENDANTS’ AUGUST 12, 2020 DAILY REPORT
No. 3:20-cv-02731-VC                      2
        Case 3:20-cv-02731-VC Document 538 Filed 08/12/20 Page 3 of 6




      (iv) Updates on what the defendants are doing to manage the crisis. As detailed in prior
         filings in this case, Defendants have taken numerous steps to manage the COVID situation,

         including providing masks to all detainees, providing detainees the ability to socially distance

         in most areas throughout the facility, and testing all detainees for COVID. However, many

         of the detainees do not wear their masks, many do not take advantage of the opportunity to

         stay six feet apart, and some have refused testing. Defendants have also cleared a dorm to

         isolate positive cases. Additional steps that Defendants have taken are outlined above.


         Plaintiffs have inquired re the status of Jose Ruiz Bolanez (A######328), who tested positive

         for COVID on August 3, 2020, and is quarantined in Dorm B. Mr. Ruiz was seen last night

         at Mercy Hospital Truxtun and cleared for return back to Mesa Verde on August 12, 2020, at

         12:40 a.m. Mr. Ruiz was re-housed in Dorm B and is scheduled to see Dr. Baruiz tomorrow

         morning. Further details regarding Mr. Ruiz’s care have been previously conveyed to class

         counsel, and are not included here for privacy reasons.


DATED: August 12, 2020                             Respectfully submitted,
                                                   DAVID L. ANDERSON
                                                   United States Attorney

                                                   /s/ Wendy M. Garbers
                                                   WENDY M. GARBERS
                                                   Assistant United States Attorney

                                                   Attorneys for Federal Defendants




FEDERAL DEFENDANTS’ AUGUST 12, 2020 DAILY REPORT
No. 3:20-cv-02731-VC                      3
                                           Case 3:20-cv-02731-VC Document 538 Filed 08/12/20 Page 4 of 6
                                                                           Mesa Verde COVID-19 Testing



                                                                                  Results of Date of       Date of                   Date of    Date of                  Date of      Date of
                                                                      Date of                                        Results of                             Results of                             Results of
 A-Number                                                                           Intake   Offered      Results of                 Offered   Results of                Offered     Results of
                   Last Name               First Name       Dorm   Offered Intake                                     COVID                                  COVID                                  COVID
   Last 3                                                                          COVID COVID Test      COVID Test                  COVID COVID Test                    COVID        COVID
                                                                   COVID Test                                         Test 1                                 Test 2                                 Test 3
                                                                                     Test       1             1                       Test 2       2                     Test 3       Test 3
171         ALBERTO-RODRIGUEZ      MARIO                     A         7/20/2020 Negative     8/4/2020                               8/11/2020         n/a Refused
287         ARZATE-REYES           IGNACIO                   A                                8/4/2020                               8/11/2020
166         AVILES URTIS           JESUS                     A                                8/4/2020
291         BOAR                   DAN                       A         7/17/2020 Negative     8/4/2020                               8/11/2020
629         BRAVO                  ERICK                     A         7/17/2020 Negative     8/4/2020                               8/11/2020
180         CABRERA-REYES          ALAN                      A                                8/4/2020
595         CATALAN-RAMIREZ        ERVIN                     A                                8/4/2020                               8/11/2020          n/a Refused
589         FLORES-HIDALGO         ROMULO                    A                                8/4/2020   n/a              Refused    8/11/2020          n/a Refused
038         GARCIA MONTES DE OCA   JOSE                      A                                8/4/2020                               8/11/2020          n/a Refused
986         HAMEED                 NAVEED                    A         7/13/2020 Refused      8/4/2020                               8/11/2020
626         HERNANDEZ              LUIS                      A         7/20/2020 Negative     8/4/2020                               8/11/2020
073         LUCAS PLEAEZ           HUGO                      A                                8/4/2020                               8/11/2020          n/a Refused
413         MANZANILLA             SOLIS                     A                                8/4/2020                               8/11/2020
576         MARTINEZ-ORTIZ         FERNANDO                  A                                8/4/2020                               8/11/2020
268         MATEO-VIRULA           OBED                      A                                8/4/2020                               8/11/2020          n/a Refused
821         MIRZAIANS              HRAND                     A                                8/4/2020                               8/11/2020          n/a Refused
739         OLIVERA MARTINEZ       ALEJANDRO                 A                                8/4/2020                               8/11/2020          n/a Refused
500         QIU                    ZUOLING                   A                                8/4/2020                               8/11/2020
126         REYES VIDAL            MANUEL ANTONIO            A         7/28/2020 Negative     8/4/2020                               8/11/2020          n/a Refused
182         ROSAS-CANCHOLA         ARTEMIO                   A         7/23/2020 Negative     8/4/2020                               8/11/2020          n/a Refused
490         SINGH                  GURSAMITAR                A                                8/4/2020                               8/11/2020
438         SINGH-KAHLON           YADWINDER                 A                                8/4/2020                               8/11/2020
326         TRUJILLO               FERMIN                    A                                8/4/2020                               8/11/2020
011         CRUZ-ZAVALA            WALTER                    B                                8/4/2020   Pending                     8/10/2020   Abbott test Positive
229         FIGUERAS               RALEIGH                   B                                8/4/2020   Pending                     8/10/2020   Abbott test Positive
155         MARIN-PARRA            ISRRAEL                   B         7/15/2020 Negative    7/30/2020      8/3/2020      Positive
544         MORALES-SANCHEZ        HENRY                     B                               7/30/2020      8/3/2020      Negative   8/11/2020     Pending               8/12/2020 Abbott test    Positive
048         NAJERA GRAJEDA         GERMAN                    B                               7/30/2020      8/3/2020      Positive
834         NAJERA SANDOVAL        MARCOS                    B         7/22/2020 Negative    7/30/2020      8/3/2020      Positive
946         ORELLANA               CHRISTIAN                 B                               7/29/2020     7/29/2020      Positive
669         PINEDA                 SANTIAGO                  B         7/29/2020 Positive
580         QUAN                   LAM                       B                               7/30/2020         8/3/2020   Negative   8/10/2020   Abbott test Positive
328         RUIZ-BOLANEZ           JOSE                      B                               7/30/2020         8/3/2020   Positive
857         VICTORIO               JOHN EMMANUEL CARVAJAL    B         7/23/2020 Negative    7/30/2020         8/3/2020   Negative   8/10/2020   Abbott test Positive
559         VILLALOBOS-SURA        BENITO                    B                               7/30/2020         8/3/2020   Positive
347         ZAMORA-GUZMAN          MARGARITO                 B                               7/30/2020         8/3/2020   Negative    8/4/2020     Pending               8/10/2020    8/10/2020 Positive
419         ABADIN                 HECTOR                    C         7/28/2020 Negative    7/30/2020         8/3/2020   Negative   8/11/2020
888         AGUILAR CARRION        JOSE                      C         7/15/2020 Negative     8/4/2020                               8/11/2020
848         ALAS-ALFARO            EDWIN                     C         7/13/2020 Negative     8/4/2020                               8/11/2020
159         ALCALA-ALMANZA         RUBEN                     C         7/24/2020 Refused     7/30/2020         8/3/2020 Negative     8/11/2020
650         ALFARO HENRIQUEZ       JOSE                      C         7/27/2020 Negative     8/3/2020                               8/11/2020          n/a Refused
321         AQUINO-CAMIRO          NARCISO                   C                               7/30/2020         8/3/2020 Negative     8/11/2020          n/a Refused
623         ARGUETA RIVERA         JOSE ALCIDES              C         7/27/2020 Negative     8/4/2020                               8/11/2020
366         ARIAS ROMERO           KEVIN                     C                                8/4/2020                               8/11/2020          n/a Refused
388         CAMARENA NAVARRETE     JOSE                      C                                8/4/2020                               8/11/2020
992         CARILLO TORRES         WALTER                    C         7/30/2020 Refused      8/4/2020                               8/11/2020          n/a Refused
531         CHAVEZ-COS             NESTOR JOSUE              C                               7/30/2020         8/3/2020 Negative     8/11/2020
053         CRUZ MENJIVAR          LEVI                      C                                8/4/2020                               8/11/2020
230         DIAZ-SOLANO            ALBERTO                   C         7/28/2020 Refused     7/30/2020         8/3/2020 Negative     8/11/2020



                                                                                     Page 1
                                          Case 3:20-cv-02731-VC Document 538 Filed 08/12/20 Page 5 of 6
                                                                      Mesa Verde COVID-19 Testing



                                                                                Results of Date of       Date of                 Date of    Date of                  Date of     Date of
                                                                 Date of                                           Results of                           Results of                           Results of
 A-Number                                                                         Intake   Offered      Results of               Offered   Results of                Offered    Results of
                   Last Name              First Name   Dorm   Offered Intake                                        COVID                                COVID                                COVID
   Last 3                                                                        COVID COVID Test      COVID Test                COVID COVID Test                    COVID       COVID
                                                              COVID Test                                            Test 1                               Test 2                               Test 3
                                                                                   Test       1             1                     Test 2       2                     Test 3      Test 3
884         DUNGO                 REYNALDO              C                                   8/4/2020                             8/11/2020         n/a Refused
252         FLORES-BANUELOS       ALEJANDRO             C                                   8/3/2020                             8/11/2020
163         GALLARDO LOPEZ        ADRIAN                C         7/28/2020    Negative    7/30/2020         8/3/2020 Negative   8/11/2020
265         GONZALEZ-AGATON       ANTONIO               C                                   8/4/2020                             8/11/2020         n/a Refused
878         GUERRA                JOSE                  C                                  7/30/2020         8/3/2020 Negative   8/11/2020         n/a Refused
081         HERNANDEZ GARCIA      BENJAMIN              C         7/27/2020    Refused      8/4/2020                             8/11/2020         n/a Refused
411         HERNANDEZ PELAYO      IVAN                  C         7/29/2020    Negative     8/4/2020                             8/11/2020
015         HERNANDEZ-REYES       OSWALDO               C         7/29/2020    Refused     7/30/2020         8/3/2020 Negative   8/11/2020
639         LOPEZ-GARCIA          JUAN                  C                                   8/4/2020                             8/11/2020
029         MEJIA-LOPEZ           JOSE DINO             C         7/28/2020    Negative    7/30/2020       8/3/2020 Negative     8/11/2020
889         MELGOZA               JOSE                  C                                  7/30/2020       8/3/2020 Negative     8/11/2020
242         MENDOZA               ANTONI                C         7/14/2020    Refused     7/30/2020   n/a          Refused      8/11/2020         n/a Refused
823         MENDOZA-CANALES       FRANCISCO             C                                   8/4/2020                             8/11/2020
091         MENDOZA-VALDOVINOS    JOSE                  C                                  7/30/2020         8/3/2020 Negative   8/11/2020
067         MORALES               JACINTO               C                                  7/30/2020         8/3/2020 Negative   8/11/2020
954         NARVAEZ               PEDRO                 C                                   8/4/2020                             8/11/2020
124         NICKEL                WILLIAM               C         7/23/2020    Negative    7/30/2020         8/3/2020 Negative   8/11/2020
714         NUNEZ                 PEDRO                 C                                   8/4/2020                             8/11/2020
797         PALMA-AGUILAR         JULIO                 C         7/22/2020    Negative     8/4/2020                             8/11/2020
929         PEREZ                 OSCAR                 C                                  7/30/2020         8/3/2020 Negative   8/11/2020         n/a Refused
010         QAZI                  ASIF                  C                                   8/4/2020                             8/11/2020         n/a Refused
089         RAMIREZ PINEDA        ROBERTO ANTONIO       C                                   8/3/2020                             8/11/2020
611         RIOS ALVARADO         SAMUEL                C                                   8/4/2020                             8/11/2020
847         ROBLES-FLORES         JOSE LUIS             C                                   8/4/2020                             8/11/2020
260         RODRIGUEZ-ROJAS       EDGAR                 C                                  7/30/2020         8/3/2020 Negative   8/11/2020
988         RODRIQUEZ-GALICIA     HERMELINDO            C                                  7/30/2020         8/3/2020 Negative   8/11/2020         n/a Refused
788         SAHOTA                DEEPAK                C                                   8/4/2020                             8/11/2020
361         SINGH                 DILBAGH               C                                   8/4/2020                             8/11/2020
018         SINGH                 JASWANT               C         7/29/2020    Negative    7/30/2020         8/3/2020 Negative   8/11/2020
659         TOOR                  GURMAIL               C                                  7/30/2020         8/3/2020 Negative   8/11/2020
264         VIGIL                 OSCAR                 C                                   8/4/2020                             8/11/2020
855         VILLANUEVA            JOSE                  C         7/29/2020    Refused      8/4/2020                             8/11/2020
837         YUCUTE-CAMEY          GABRIEL               C                                   8/4/2020                             8/11/2020
634         LOPEZ SOLORIO         JAIME                 C                                  7/30/2020         8/3/2020 Negative    8/4/2020                           8/11/2020 Abbott test   Negative
678         ANIMAWUN              LATEEF                D                                   8/4/2020   n/a            Refused
084         ARDEBILI              DAVID                 D         7/28/2020    Refused      8/4/2020   n/a            Refused    8/11/2020
778         CALMO-MENDOZA         ELEAZAR               D                                   8/4/2020                             8/11/2020
819         ESTIGOY               ALANN                 D                                   8/4/2020                             8/11/2020          n/a Refused
032         GARCIA-MARTINEZ       HAMILTON              D                                   8/4/2020                             8/11/2020
196         GOMEZ-NICOLAS         JOSE                  D         7/27/2020    Negative     8/4/2020                             8/11/2020
728         GONZALEZ-RODRIGUEZ    JOSE                  D                                   8/4/2020                             8/11/2020          n/a Refused
548         GRIFFIN               MARK                  D                                   8/4/2020                             8/11/2020
555         HENRIQUEZ             JOSE                  D                                   8/4/2020                             8/11/2020
313         HERNANDEZ GOMEZ       EZEQUIEL              D                                   8/4/2020                             8/11/2020
682         HERNANDEZ-VELASQUEZ   KEVIN                 D                                   8/4/2020                             8/11/2020
297         IGLESIAS-IGLESIAS     JUAN                  D                                   8/4/2020   n/a           Refused     8/11/2020          n/a Refused
919         LIN                   WEI                   D                                   8/4/2020                             8/11/2020
961         MARTINEZ-MELENDEZ     DENIS                 D         7/24/2020    Refused      8/4/2020                             8/11/2020
278         MATIAS-RAUDA          WILLIAM               D                                   8/4/2020                             8/11/2020



                                                                                   Page 2
                                          Case 3:20-cv-02731-VC Document 538 Filed 08/12/20 Page 6 of 6
                                                                         Mesa Verde COVID-19 Testing




                                                                                Results of Date of       Date of                 Date of    Date of                  Date of     Date of
                                                                    Date of                                        Results of                           Results of                           Results of
 A-Number                                                                         Intake   Offered      Results of               Offered   Results of                Offered    Results of
                   Last Name              First Name   Dorm      Offered Intake                                     COVID                                COVID                                COVID
   Last 3                                                                        COVID COVID Test      COVID Test                COVID COVID Test                    COVID       COVID
                                                                 COVID Test                                         Test 1                               Test 2                               Test 3
                                                                                   Test       1             1                     Test 2       2                     Test 3      Test 3
164         MELNICHUK              ALEKSANDR             D                                  8/4/2020                             8/11/2020
913         MENDEZ-BORACIO         JUAN                  D                                  8/4/2020                             8/11/2020         n/a Refused
386         MONCADA-HERNANDEZ      SALVADOR              D                                  8/4/2020                             8/11/2020
100         MOUSA SALADDIN         MOHAMED               D                                  8/4/2020                             8/11/2020
561         OROZCO-GARCIA          OSVIN                 D                                  8/4/2020                             8/11/2020
665         PERRUSQUIA-PALOMARES   OSCAR HUMBERTO        D                                  8/4/2020                             8/11/2020
642         PORTILLO-NAVAS         KENNETH               D                                  8/4/2020   n/a           Refused
887         RAMIREZ                ARNOLDO               D                                  8/4/2020                             8/11/2020
146         ROMERO-ROMERO          NEFTALI               D                                  8/4/2020                             8/11/2020
766         SANCHEZ BRITO          VICTOR                D                                  8/4/2020                             8/11/2020          n/a Refused
253         TOUCH                  CHUNY                 D                                  8/4/2020   n/a           Refused     8/11/2020          n/a Refused
820         VALENCIA-CHAVEZ        ELODIO                D                                  8/4/2020                             8/11/2020
210         XIONG                  JIAN                  D                                  8/4/2020                             8/11/2020
245         MINCHACA RAMOS         JUAN CARLOS         Medical                             7/30/2020         8/3/2020 Negative    8/4/2020                           8/11/2020 Abbott test   Negative
456         ORDAZ CAMACHO          ANGEL               Medical                              8/4/2020                              8/5/2020    8/5/2020 Positive
042         ERAZO DIAZ             EDER SAID            RHU          7/16/2020 Refused     7/30/2020         8/3/2020 Negative   8/11/2020          n/a Refused
807         EDMONDSON              ALTON                RHU                                7/30/2020         8/3/2020 Negative   8/11/2020
738         PORCAYO-GARCIA         ELEAZAR              RHU                                 8/5/2020                             8/11/2020




                                                                                   Page 3
